Rumsey, J.:
The plaintiff claims to be the lessee of a portion of Ho. 34 Second avenue in the city of Hew York, in which there has been established, as he' says, a restaurant business which, since the 20th of July, 1897, has been owned by him. The defendant is a captain in the police department in the city of Hew York, commanding the fourteenth precinct, in which the plaintiff’s restaurant is situated. This action was begun on the 25th day of October, 1897. The plaintiff alleges that since the twelfth day of that month the defendant has kept policemen stationed in his restaurant, against his remonstrances and complaints ; that he has repeatedly requested the defendant to compel those officers to remove from his premises, but that the defendant has refused to do so, and has insisted upon keeping said officers there until he should be prevented by some higher authority from doing so. The plaintiff says that the continued presence of a police officer, although in plain clothes, in his place of business has resulted in serious diminution of his business and a falling off in the number of people who have frequented the place, and a decrease in his profits, which amounted, at the time of the bringing of the action, as he says, to about $400. ' He further alleges that if the policeman still continues to be stationed in his restaurant it will result finally in the complete destruction of his business, because his patrons all will have been driven away. The relief demanded is a perpetual injunction restraining the defendant from maintaining the police officer in the plaintiff’s place of business, as well as a temporary injunction during the pendency of the action; and, in addition, the daniages which the plaintiff claims to have sustained, besides the costs of the action.
The defendant, in his answer, substantially admits that since the 12th of October, 1897, he has directed certain officers to remain ’ upon the premise's for the purpose of preventing violations of the law thereon, and to enable him to procure evidence against the -proprietor and other persons. He alleges that for a long time this place has been a notorious gambling house, and that violations of *610the law were continually being permitted thereon, and that the officers were stationed there simply to prevent or detect such violations of the law.
Upon the complaint and affidavits which it is claimed sustain its allegations, the plaintiff procured an order to show cause why a temporary injunction should not be granted substantially as prayed for in thé plaintiff’s complaint. Upon the hearing of this order to show cause affidavits were read on the part of the defendant, and it would seem that replying affidavits were permitted to be produced by the plaintiff. The affidavits produced by the defendant establish that this alleged restaurant is upon the ground floor of the building Ro. 34 Second avenue; that it consists of a room in front in which are tables and chairs where customers may sit for the purpose of being served ; that immediately in the rear of that is a bar and back of that is a room, the door of which is kept closed and access to which is prevented, except to those persons who are especially permitted to go in there and that this door is fitted with some sort of an aperture through which persons who attempt to enter the room may be examined so that it can be seen whether it is safe to admit them or not. It appears that,, before the 20th-of July, 1897, at which time this business is said to have been bought by the plaintiff, the business had been carried on by one Max Hochstein, who on that day sold it to' the plaintiff and took back as security for the purchase price a chattel mortgage upon the property. It is fair to assume, however, from all the testimony in the case, that Hochstein still remained to some extent in charge of the business and that he was present there a considerable portion of the time. It appears further from the-affidavits of the defendant that from and after the month of October, 1896, numerous complaints were made at police headquarters that this place was kept as a common gambling house; that it was investigated thoroughly and that the reports made to the defendant as captain of the precinct were such as to satisfy him that gambling was regularly going on in the back room, but that the room - was kept lockedthat there was an-aperture in the door especially constructed to observe the movements of any officer who might enter the front room, and that whenever one did enter, access to the rear room was. prevented' until the indicia of gambling might be removed and persons in the room might have an opportunity to *611escape. At different times during the summer and fall of 1897 various persons were arrested for carrying on gambling on said premises, and upon an examination were held for trial or to await ■ the action of the grand jury, but it appears that in some of the cases upon the subsequent hearings the charges against those particular persons were not substantiated and they were not convicted. It does appear, however, by the testimony of several of the policemen that at various times during the early part of the month of October, .1897, and before this policeman was stationed upon the premises, they had actually observed gambling going on in this rear room and they had been prevented from access to the room so that they were unable to ascertain the persons who were engaged in it or to make any arrests, but it appears quite satisfactorily from the papers that, whenever the officers inspected the premises, the gambling house was running at full blast, and that it was only while the officer was actually there that the violation of the law was interrupted. It appears, moreover, that Hochstein, who was the owner of this business before the 20th of July, 1897, and who retained considerable interest in it after that time by reason of his chattel mortgage, was a convict who had served a term in the penitentiary for a petty crime, and that he was a man of notoriously bad character, and that the place was still a resort of men of notorious evil reputation. It was made to appear, by affidavits presented on the part of the defendant, that the sale of food and meals, which was the ostensible business carried on at that place, ' was very small, and that very few people were in the habit of resorting to it for the purpose of obtaining any refreshment of that kind.
While the plaintiff’s affidavits endeavor to meet and answer these charges against this place, yet it is Amry apparent that, in the main, they were true, and that it had acquired.and maintained the reputa-, tian of being a common gambling house, and of being conducted principally and almost entirely for that purpose.
We have then established by the evidence this condition of affairs: The plaintiff is keeping a common gambling house and a resort of bad people in a place which has. been notorious as such for over a year. His violation of the law is persistent. It has been the subject of complaint from many persons who live in the neighborhood. *612The defendant, being the captain of police in charge of the precinct, is endeavoring to repress that crime. He has been utterly unable to do it in any other way than by stationing a police officer upon the premises for the purpose of observing and inspecting what goes on there, and in that way trying to prevent the commission of the crime, as it is his duty to do. The question presented upon this appeal is whether, in view' of this state of facts, a court of equity will interpose, by the process of injunction, to prevent what is claimed to be a trespass in aid of a person who is engaged- openly and flagrantly in the violation of the law, so that this open and flagrant violation may continue without any interruption ■ on the part of the legal authorities. The granting of a temporary injunction is, to a very considerable extent, discretionary with the court, and in cases where the action is brought to obtain a permanent injunction, so that, in effect, a temporary injunction gives to -the plaintiff all the remedy to which he would be entitled if he had finally succeeded in the action,, it is not, by any means, a matter of course to grant a temporary injunction, unless the right of the plaintiff is clear and the injury inflicted upon him by the act sought to be restrained is irreparable. If there is doubt as to the right of the party, or whether the defendant is overstepping -the powers which the law gives him, or whether the plaintiff is in such a situation that he is entitled to equitable relief, the arm of the court will not be stretched out to aid the plaintiff and to give him, during the pendency of the action,, all thé relief which he seeks and may obtain by a final judgment. Bearing in mind these rules, which are' well settled, let us examine whether the plaintiff has shown ■ a violation of law on the part of the defendant which is so clear that equity should restrain it; and, if that be so, whether the plaintiff himself is in such a situation that he should not receive a benefit from the extraordinary process of a court of equity.
It is the duty of defendant, as a captain of police, to prevent all violations of law in his precinct, and restrain them so far as possible, and, if he is unable to prevent such violations of the law, to arrest the offenders and, if possible, bring them to punishment. His duty is not solely to arrest those who are guilty of crime, and cause them to be punished for the Offenses which they have committed, but it is to preserve order in the precinct and prevent crime, and this duty. *613is quite as important as the duty of punishing the crime after it has been committed. By section 282 of the Consolidation Act (Laws of 1882, chap. 410) it is especially made the duty of the police force, at all times of the day and night, and the members of such force are thereby empowered, to prevent crime and preserve the public peace. To that end they are authorized to observe carefully and inspect all places of business having excise or other licenses, and all gambling houses, and to prevent violations of all laws and ordinances in force in the city of Hew York. That section of the statute was not original in the Consolidation Act, passed in 1882, but it was the law of the State for-many years, in reference to the city of Hew York, and it has been continued in the charter of the greater city. (Greater H. Y. Charter [Laws of 1897, chap. 378], § 315.) In the plaintiffs place, as is made to appear by the record, there is a bar at which liquors are sold. While the plaintiff does not state that he has a license, or a certificate under the liquor law, to enable him to lawfully deal in those articles, yet, as he has a bar there, it must be assumed, in the absence of proof to the contrary, that he is lawfully engaged in selling, and, therefore, that he has an excise license. He has, therefore, one of the places which, having a license to sell liquors, is especially subject to surveillance, within the provisions of section 282 of the Consolidation Act. If anything can be established by evidence, it is thoroughly proved in this case that the house kept by the plaintiff is a common gambling house ; and for that reason also it is made the duty of this defendant, not only to arrest offenders, but, for the purpose of preventing the crime, to observe carefully and inspect this place at all times of the day and night. That is the duty in which the defend-, ant is engaged, and the only question is whether or not this inspection and observation, either in the extent to which it goes, or because of the place where the inspector is stationed, is so clearly a violation of the law that a court of equity will exercise its discretion to restrain it. The object of the inspection and observation, as shown by the statute, is not only the punishment of crime, but the prevention of it, and the latter is even the more important of the two. So long as the duty of preventing crime is imposed upon the captain of police, he certainly must be vested with a broad discretion as to the strictness of the inspection. It is his duty to make it so strict *614. that the violations of law cannot take place, arid, unless he goes beyond that, the- courts will not. interfere in that regard. It cannot be said,, upon the facts shown here, that. this inspection is any too close, because it appears that, before the police officer was stationed there, the violations of the law were renewed whenever the visits of the police ceased.
But if it should be conceded that the plaintiff had established what . would be a good cause of action in equity under ordinary circumstances, yet we do not think that the facts in this case are such as to commend, him to the equitable jurisdiction of the court, or within well-settled principles to authorize the court to issue its extraordinary process for his protection. The rule is well settled in equity that he who comes into equity must come with clean hands; or, as it is otherwise stated, he that hath committed iniquity shall not have equity. This rule, of course, does not go so far as to deprive one of the privilege of going, into equity to enforce his property rights simply because he is generally of a bad character, or because he is engaged in some violation of law in another case than the one in which he seeks an interposition of the court. When a court of equity is appealed to for relief, it will not go outside of the subject-matter of the controversy and make its interference depend upon the character and conduct of the moving party in no way affecting the equitable rights which he asserts against the defendant. But if the rights he asserts, and for the protection of which he asks the interposition of the equitable power of the court, are in themselves essentially illegal or a violation of law, then his prayer will be refused and he will be left to the ordinary legal remedies and will not receive any benefit from the equitable powers of a court of justice. (1 Pom. Eq. Juris. § 397 et seq.) That is precisely this case. This plaintiff,, according to the testimony made to appear upon this record, is .persistently and flagrantly using these premises for a disorderly house in violation of the statute. He asks the help of the equitable power of the court practically for the purpose of permitting him to continue that violation of the law. It is apparent that an injunction could have no other effect, and that just as soon as the observation and inspection of the police was withdrawn from this place, this gambling house would be reopened to the scandal and inconvenience of the neighborhood. A court of equity will not per*615mit its process to be perverted to any such purpose. Assume that the legal rights of this plaintiff are being infringed. If that be true, he must enforce them by the proper proceedings at law, and if he can do so, undoubtedly his rights will be protected or he will be recompensed for any violation of them; but if the law affords him no protection, equity will certainly not help him by putting its hand upon the officers of the law who are seeking to perform their duty — although possibly in a manner oppressive to this plaintiff — and restraining them for no other purpose than that this man may go on with his violations of the law unmolested and unwhipped of justice. If the defendant is violating the law, undoubtedly the law will afford some way for preventing his action or punishing him if he does it. The plaintiff is clearly doing so in respect of the very matter and for the benefit of the very premises as to which he asks an injunction. For that reason he will receive no aid from the equitable side of the court, but must be left to whatever remedy the law affords him in the matter. For these reasons, the order denying this temporary injunction was' correct and should be affirmed, with costs.
O’Brien and Ingraham, JJ., concurred; Van Brunt, P. J., and Barrett, J., dissented.